Citation Nr: 1216085	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran had active military service from April 1973 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

A chronic cervical spine disorder did not have its onset in service and is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002) 38 C.F.R. §§3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2006.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant a physical examination, obtained a probative medical opinion (i.e. a medical opinion supported by rationale) as to the etiology of the cervical spine disorder, and afforded the appellant the opportunity to give testimony before the Board, although he declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

The Veteran contends that he has a chronic cervical spine disability that resulted from an injury during service in May 1974.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment records show that the Veteran complained of neck pain after diving into shallow water in May 1974.  He was initially seen with muscle spasms and straightening of the normal cervical spine curvature.  X-rays showed no fracture or subluxation of the cervical spine.  Open mouth adontoid view appeared to show mild to moderate narrowing of the C1-C2 articulation on the left side that was suspect for a small compression fracture.  Subsequent multiple tomography of C1 and C2 showed no evidence of compression to suggest a fracture.  The Veteran was treated with a course of ice massage and exercises.  In June 1974 he reported neck pain from the previous injury.  The assessment was muscle strain.  There were no further neck complaints noted during the remainder of the Veteran's service, and the December 1976 service separation examination noted normal neck and spine examinations.

The record contains private treatment records dated since 1997 that do not contain any specific neck complaints.  A February 1997 treatment record noted that the Veteran's neck was supple on examination.  A November 2005 record noted the Veteran worked as a mechanic for the postal service and had stiffness in his elbows and shoulders, as well as low back, knee, and ankle pain.  His neck was again noted to be supple on examination.

A VA examination was conducted in November 2006.  The examiner noted that the claims folder had been extensively reviewed; she specifically described the inservice complaints and findings, including the X-rays and tomograms.  At the examination, the Veteran reported sharp pains two to three times per week in the lower midline cervical spine.  He took no medication for neck pain and had had no surgeries.  Diagnostic tests showed mild spondylosis of C6-7.  The diagnosis was cervical degenerative joint disease C6-7.  The examiner noted that the Veteran had cervical myofascial spasm during military service, with no objective findings of radiculopathy or spasm at this time, and concluded the Veteran had a "Cervical condition consistent with natural aging.  Less likely than not caused by or related to complaints during military service."

The Veteran's representative submitted a medical opinion, with waiver of RO consideration, in March 2012.  A physician reviewed the claims folder, including the service treatment records and the November 2006 VA examination report.  She stated that:

The Veteran sustained an injury during service that resulted in a cervical condition.  As a consequence of this injury, he had multiple clinic visits (approximately 6) for neck pain.  Generally, accidents of this nature could result in self-limiting conditions that resolve over a short period of time, as well as, it could affect the musculature resulting in a chronic condition and some could affect the integrity of the bony structures and discs and predispose to early degenerative changes.

In conclusion, the medical evidence of record revealed that the Veteran sustained an injury during service that resulted in a neck condition requiring numerous visits to the medical clinic and physical therapy clinic....It is difficult to determine the exact nature of the accident that occurred during service.  However, an impact to the cervical spine on diving could potentially result in pathologic changes over a period of time and predispose to recurrent episodes of neck pain and cervical spondylosis.  It is therefore, at least as likely as not, that the Veteran's inservice injury resulted in a chronic neck condition, as well as, degenerative changes of the cervical spine or cervical spondylosis.

After review of the evidence, the Board finds the greater weight of the evidence is against the conclusion that a currently diagnosed cervical spine disorder had its onset in service or is causally related to service.  The evidence, namely the service treatment records and Veteran's competent histories, indicates that the Veteran had a neck injury during service; however, the competent and most probative evidence does not suggest that a chronic cervical spine disorder had its onset in service or existed continuously since service.  

The service treatment records document repeated complaints of neck pain during May and June 1974, but they also show that tomograms did not find any cervical spine pathology, and there were no further complaints in the remaining nearly three years of active service.  The extensive postservice private medical records also do not show any neck complaints.  

The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose himself with a chronic cervical spine disorder (as opposed to a distinct episodes of pain or even multiple episodes of acute disorder however), and based on the absence of corroborative medical findings, and the normal clinical findings at separation, the Board finds the service medical evidence does not suggest the existence of chronic cervical spine disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Veteran has asserted that he had recurrent neck pain since service.  Although the Veteran is competent to report this history, the Board finds this history is not probative because the history of continuous symptoms is inconsistent with the documentary evidence of a lapse in symptoms during and after service:  specifically, the absence of a history of reported symptoms for the final three years of service and for many years after service during which multiple other complaints were noted in medical reports but no neck complaints were recorded.

Furthermore, the probative evidence does not suggest that there is a causal relationship between the currently diagnosed degenerative joint disease and spondylosis of C6-7 and the inservice neck injury, although it does include a probative opinion against such a relationship.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).   The Board acknowledges that the record includes a physician's opinion which suggests a link between service and the Veteran's cervical spine disorder.  The Board finds this opinion is not probative, however.  The examiner's conclusion that it was at least as likely as not that the Veteran's inservice injury resulted in a chronic neck condition as well as degenerative changes of the cervical spine or cervical spondylosis is not supported by the remainder of the opinion, which suggests only the possibility that a diving injury could result in a chronic condition.  Moreover, the physician never addresses the fact that the inservice findings focused on the C1-C2 area of the cervical spine, while the current pathology involves C6-7.  Thus, based on the absence of a rationale and the speculative nature of the opinion, the Board finds it lacks probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.   In contrast, the Board finds the VA examiner's opinion has probative value because it is based on a delineated rationale; that the current findings are related to the natural aging process.  

In this case, the evidence does not document the existence of a chronic cervical spine disorder until many years after service.  Based on the discrepancy of the area of the cervical spine affected by the inservice diving injury and the current findings, the lack of documented inservice complaints after June 1974, the lack of documented neck complaints for many years following service, and the VA examiner's attribution of the current pathology to the aging process, the Board finds service connection is not warranted.  


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


